Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s amendment filed on 06/07/2022, wherein claims 21, 27, 33-40 have been amended.
Any rejection from the previous office action which is not restated herein is withdrawn.

Claims 21, 22, 23, 24, 27-32, 33-39, 40 are examined herein on the merits. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 27, 28-29, 30, 33, 34, 35-36, 40 are rejected under 35 U.S.C. 103 as being unpatentable over FDA Prescribing information on label for Akovaz, publ. 2016, pp. 1-8 (hereafter referred to as Akovaz, PTO-1449), in view of CORPHEDRA brochure (PTO-1449), and further in view of Soppimat et al. (US 2020/0315955, PTO-1449).
AKOVAZ (ephedrine sulfate injection) brochure teaches an injection formulation comprising ephedrine sulfate at a concentration of 50 mg/mL in a single-use glass vial (see p. 1, para for indications & usage, dosage & administration, dosage forms & strengths; p. 8, para 16). AKOVAZ (ephedrine sulfate injection) brochure further discloses a 5 mg/mL solution of ephedrine sulfate injection for Bolus Intravenous administration. The solution is in 9 mL of 5% dextrose or 0.9 % sodium chloride injection. See page 2, under 2.3. AKOVAZ teaches that an appropriate dose of the 5 mg/mL solution is withdrawn prior to bolus intraveneous administration/injection i.e teaches premixed product containing 5 mg/mL solution of ephedrine sulfate is withdrawn. See page 2, under 2.3. It is taught that AKOVAZ (ephedrine sulfate injection) is used for treatment of hypotension; increase in blood pressure after administration is taught. See page 2, under INDICATIONS AND USAGE; page 8, under CLINICAL STUDIES. Akovaz further teaches ephedrine sulfate solution to be sterile, and the pH to be adjusted with NaOH and/or acetic acid to 4.5-7.0 (p. 6, para 11). See page 6, under DESCRIPTION. Akovaz doesn’t teach a preservative is present in the solution, thereby meeting the limitation of instant claim 21. 
CORPHEDRA brochure discloses a 5 mg/mL solution of ephedrine sulfate injection for Bolus Intravenous administration. The solution is in 9 mL of 5% dextrose or sodium chloride. See page 2, under 2.3. CORPHEDRA teaches that an appropriate dose of the 5 mg/mL solution is withdrawn prior to bolus intraveneous administration i.e teaches premixed product. It is taught that CORPHEDRA (ephedrine sulfate injection) is used for treatment of hypotension. See page 2, under INDICATIONS AND USAGE; page 7, under CLINICAL STUDIES. CORPHEDRA further teaches ephedrine sulfate solution to be sterile, and the pH to be adjusted with NaOH and/or acetic acid to 4.5-7.0 (p. 6, para 11). See page 6, under DESCRIPTION. CORPHEDRA doesn’t teach a preservative is present in the solution, thereby meeting the limitation of instant claim 21.
AKOVAZ and CORPHEDRA brochure do not explicitly teach storage of 5 mg/mL solution of ephedrine sulfate in a syringe.
Soppimat et al. teaches that pre-filled glass syringes containing pharmaceutical compositions. It is taught that prefilled glass syringes containing pharmaceutical composition allow for emergency administration of drugs and allow storage of emergency drugs. See abstract. The emergency medication can be ephedrine and prefilled glass syringe contains 5 mL or 10 mL of the emergency medication. See claims 15, 16, 17, 18. It is also taught that the prefilled syringe will typically be sterilized using terminal sterilization. See para [0034].
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have arrived at the instantly claimed ephedrine solution comprising sterile 5 mg/mL ephedrine sulfate, about 9 mg/mL NaCl, water, and having a pH range between 4.5-7, wherein the solution is prefilled in a glass syringe and sterilized using terminal sterilization, in view of Akovaz, CORPHEDRA brochures and Soppimat et al.  Akovaz, CORPHEDRA brochures teach preparing an ephedrine sulfate solution for injection at a concentration of 5 mg/mL by dilution of a sterile ephedrine sulfate solution with a 0.9% NaCl solution, having a pH range between 4.5 to 7; and Soppimat et al. teaches ephedrine solution can be prefilled in glass syringes for emergency administration and allow storage; Soppimat et al. also teaches that prefilled syringe will typically be sterilized using terminal sterilization. As Soppimat et al. teaches glass syringes to be suitable containers for injectable ephedrine solutions, it would have been prima facie obvious to have packaged the ephedrine sulfate solution of Akovaz and CORPHEDRA in a glass syringe, with a reasonable expectation of success. 
One of ordinary skill in the art would have been motivated to obtain or prepare a ready-to-use sterile solution of 5 mg/ml of ephedrine sulfate and place it in a syringe with reasonable expectation of success of employing the composition for treating hypotension.
Regarding the recitations that the pharmaceutical product “having, after storage at 25°C and 60% relative humidity for 12 months or after storage at 40°C and 75% relative humidity for 6 months  a pH level within 0.5 pH units of the initial pH level” in claim 33;  it is pointed out that AKOVAZ, CORPHEDRA brochures in view of Soppimat et al. renders obvious obtaining a sterile solution of 5 mg/ml of ephedrine sulfate in a syringe, and the pH to be adjusted with NaOH and/or acetic acid to 4.5-7.0. Further, as discussed above, the ephedrine sulfate solution taught by Akovaz, CORPHEDRA brochures has the same components, at the same or similar concentration ranges, and a pH range that includes the instantly claimed range, therefore, it would have been prima facie obvious that the composition taught by Akovaz would have had the same characteristics as the instantly claimed composition, recited in claim 33. The combination of references render obvious the composition, the properties are necessarily present or rendered obvious by the prior art. See MPEP 2112.01 where it is stated "Products of identical chemical composition cannot have mutually exclusive properties."
Regarding the recitations that "having, after storage in the syringe at 25°C and 60% relative humidity for 12 months or after storage at 40°C and 75% relative humidity for 6 months: "an ephedrine sulfate concentration within 5% of the packaged concentration and a level of (+)- 1 S,2R-ephedrine not more than 0.5 %” in claim 27; “having, after storage in the single-use container at 25°C and 60% relative humidity for 12 months or after storage at 40°C and 75% relative humidity for 6 months "an ephedrine sulfate concentration within 5% of the packaged concentration in claim 33; it is pointed out that AKOVAZ and CORPHEDRA teaches that an appropriate dose of the sterile 5 mg/mL solution is withdrawn prior to bolus intraveneous administration/injection i.e teaches premixed product containing 5 mg/mL solution of ephedrine sulfate is withdrawn and placed in a container. As Soppimat et al. teaches ephedrine solution can be prefilled in glass syringes for emergency administration and allow storage; Soppimat et al. also teaches that prefilled syringe will typically be sterilized using terminal sterilization, it would have been prima facie obvious to have packaged the sterile ephedrine sulfate solution of Akovaz and CORPHEDRA in a glass syringe, with a reasonable expectation of success. As the ephedrine sulfate solution taught by Akovaz and CORPHEDRA is comprised of the same components, at the same or similar concentrations, and has a pH range that includes the instantly claimed range, the composition taught by Akovaz and CORPHEDRA appears to be the same as or very similar to the instantly claimed composition and will be stable; and as Soppimat et al. teaches ephedrine solution can be prefilled in glass syringes for emergency administration and allow storage; Soppimat et al. also teaches that prefilled syringe will typically be sterilized using terminal sterilization. Thus, Akovaz and CORPHEDRA  in view of Soppimat et al. renders obvious instant sterilized composition in a syringe, and the composition will contain ephedrine sulfate concentration within 5% of the packaged concentration, and a level of (+)- 1 S,2R-ephedrine not more than 0.5 %” as in claim 27; and will contain an ephedrine sulfate concentration within 5% of the packaged concentration” as in claim 33 after storage at 25°C and 60% relative humidity for 12 months or after storage at 40°C and 75% relative humidity for 6 months, since these are properties of the composition.
Regarding the limitations of instant claims 28, 29, 35, 36, wherein the composition is prepared by a process as in claims 28, 29, 35, 36, these limitations are drawn to product-by-processes. Although Akovaz, and CORPHEDRA doesn’t explicitly teach the composition to be terminally sterilized, or filtering the ephedrine sulfate before inserting the ephedrine sulfate composition into the syringe, the patentability of a composition doesn’t depend on how it is produced. See MPEP 2113, where it is stated "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). As the ephedrine sulfate solution taught by Akovaz and CORPHEDRA is comprised of the same components, at the same or similar concentrations, and has a pH range that includes the instantly claimed range, the composition taught by Akovaz and CORPHEDRA appears to be the same as or very similar to the instantly claimed composition, and therefore the product-by-process limitations of claims 28, 29, 35, 36 don’t appear to distinguish the instantly claimed composition from Akovaz, and CORPHEDRA. 
Regarding the recitation in claim 33, A packaged ready-to-use single-use container comprising a stable sterilized pharmaceutical composition, it is pointed out that AKOVAZ and CORPHEDRA teaches that an appropriate dose of the sterile 5 mg/mL solution is withdrawn prior to bolus intraveneous administration/injection i.e teaches premixed product containing 5 mg/mL solution of ephedrine sulfate is withdrawn and placed in a container. As Soppimat et al. teaches glass syringes to be suitable containers for injectable ephedrine solutions and Soppimat et al. also teaches that prefilled syringe will typically be sterilized using terminal sterilization, it would have been prima facie obvious to have packaged the ephedrine sulfate solution of Akovaz and CORPHEDRA in a glass syringe, with a reasonable expectation of success. As the ephedrine sulfate solution taught by Akovaz and CORPHEDRA is comprised of the same components, at the same or similar concentrations, and has a pH range that includes the instantly claimed range, the composition taught by Akovaz and CORPHEDRA appears to be the same as or very similar to the instantly claimed composition and will be stable.
Regarding the recitation that the packaged ready-to-use single-use container wherein “the shelf-stable sterilized pharmaceutical composition has, after storage at 25 °C and 60% relative humidity for 12 months or after storage at 40 °C and 75% relative humidity for 6 months, a particulate matter level of not more than 6,000 particles having a size greater than or equal to 10 µm”  in claim 40; it is pointed out that AKOVAZ and CORPHEDRA teaches that an appropriate dose of the sterile 5 mg/mL solution is withdrawn prior to bolus intraveneous administration/injection i.e teaches premixed product containing 5 mg/mL solution of ephedrine sulfate is withdrawn and placed in a container. As Soppimat et al. teaches ephedrine solution can be prefilled in glass syringes for emergency administration and allow storage; Soppimat et al. also teaches that prefilled syringe will typically be sterilized using terminal sterilization, it would have been prima facie obvious to have packaged the sterile ephedrine sulfate solution of Akovaz and CORPHEDRA in a glass syringe, with a reasonable expectation of success. As the ephedrine sulfate solution taught by Akovaz and CORPHEDRA is comprised of the same components, at the same or similar concentrations, and has a pH range that includes the instantly claimed range, the composition taught by Akovaz and CORPHEDRA appears to be the same as or very similar to the instantly claimed composition and will be stable; and as Soppimat et al. teaches ephedrine solution can be prefilled in glass syringes for emergency administration and allow storage; Soppimat et al. also teaches that prefilled syringe will typically be sterilized using terminal sterilization. Thus, Akovaz and CORPHEDRA in view of Soppimat et al. renders obvious instant sterilized composition in a syringe, and the composition will contain after storage at 25 °C and 60% relative humidity for 12 months or after storage at 40 °C and 75% relative humidity for 6 months, a particulate matter level of not more than 6,000 particles having a size greater than or equal to 10 µm, since these are properties of the composition.


Response to Arguments
Applicant's arguments filed on 06/07/2022 have been fully considered but they are not persuasive as discussed above, and those found below.
Applicant argues that “the Office Action has improperly ignored the claim elements clearly indicating that the claimed products include compositions that are packaged and suitable for long-term storage at various conditions. The Office has also apparently ignored the claim terms requiring that the packaged ephedrine sulfate compositions be sterile.” Applicant’s arguments have been considered. AKOVAZ (ephedrine sulfate injection) brochure discloses a 5 mg/mL solution of ephedrine sulfate injection for Bolus Intravenous administration. The solution is in 9 mL of 5% dextrose or 0.9 % sodium chloride injection. See page 2, under 2.3. AKOVAZ teaches that an appropriate dose of the 5 mg/mL solution is withdrawn prior to bolus intravenous administration/injection i.e teaches premixed product containing 5 mg/mL solution of ephedrine sulfate is withdrawn and placed in a container. See page 2, under 2.3. CORPHEDRA brochure discloses a 5 mg/mL solution of ephedrine sulfate injection for Bolus Intravenous administration. The solution is in 9 mL of 5% dextrose or sodium chloride. See page 2, under 2.3. CORPHEDRA teaches that an appropriate dose of the 5 mg/mL solution is withdrawn prior to bolus intraveneous administration i.e teaches premixed product. Both Akovaz, Corphedra teach ephedrine sulfate solution to be sterile, and the pH to be adjusted with NaOH and/or acetic acid to 4.5-7.0 (p. 6, para 11). See page 6, under DESCRIPTION. Soppimat et al. teaches ephedrine solution can be prefilled in glass syringes for emergency administration and allow storage; Soppimat et al. also teaches that prefilled syringe will typically be sterilized using terminal sterilization. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have arrived at the instantly claimed ephedrine solution comprising sterile 5 mg/mL ephedrine sulfate, about 9 mg/mL NaCl, water, and having a pH range between 4.5-7, wherein the solution is prefilled in a glass syringe and sterilized using terminal sterilization, in view of Akovaz, CORPHEDRA brochures and Soppimat et al.  Akovaz, CORPHEDRA brochures teach preparing an ephedrine sulfate solution for injection at a concentration of 5 mg/mL by dilution of a sterile ephedrine sulfate solution with a 0.9% NaCl solution, having a pH range between 4.5 to 7; and Soppimat et al. teaches ephedrine solution can be prefilled in glass syringes for emergency administration and allow storage; Soppimat et al. also teaches that prefilled syringe will typically be sterilized using terminal sterilization. As Soppimat et al. teaches glass syringes to be suitable containers for injectable ephedrine solutions, it would have been prima facie obvious to have packaged the ephedrine sulfate solution of Akovaz and CORPHEDRA in a glass syringe, with a reasonable expectation of success. As the ephedrine sulfate solution taught by Akovaz and CORPHEDRA is comprised of the same components, at the same or similar concentrations, and has a pH range that includes the instantly claimed range, the composition taught by Akovaz and CORPHEDRA appears to be the same as or very similar to the instantly claimed composition and will be stable; and as Soppimat et al. teaches ephedrine solution can be prefilled in glass syringes for emergency administration and allow storage; Soppimat et al. also teaches that prefilled syringe will typically be sterilized using terminal sterilization. One of ordinary skill in the art would have been motivated to obtain or prepare a ready-to-use sterile solution of 5 mg/ml of ephedrine sulfate and place it in a syringe with reasonable expectation of success of employing the composition for treating hypotension. Thus, Akovaz and CORPHEDRA  in view of Soppimat et al. renders obvious instant sterilized composition in a syringe, and the composition will contain ephedrine sulfate concentration within 5% of the packaged concentration, and a level of (+)- 1 S,2R-ephedrine not more than 0.5 %” as in claim 27; and will contain an ephedrine sulfate concentration within 5% of the packaged concentration” as in claim 33 after storage at 25°C and 60% relative humidity for 12 months or after storage at 40°C and 75% relative humidity for 6 months, since these are properties of the composition.
Applicant argues that “each of these references only teaches compositions having a packaged ephedrine sulfate concentration of 50 mg/mL, and compositions ready for injection that have been diluted under non-sterile conditions to 5 mg/mL. See Akovaz at § 2.3; Corphedra at § 2.3. Soppimath does not teach packaged ephedrine sulfate compositions of any concentration or sterility status.” Applicant’s arguments have been considered, but not found persuasive. AKOVAZ (ephedrine sulfate injection) brochure discloses a 5 mg/mL solution of ephedrine sulfate injection for Bolus Intravenous administration. The solution is in 9 mL of 5% dextrose or 0.9 % sodium chloride injection. See page 2, under 2.3. AKOVAZ teaches that an appropriate dose of the 5 mg/mL solution is withdrawn prior to bolus intravenous administration/injection i.e teaches premixed product containing 5 mg/mL solution of ephedrine sulfate is withdrawn and placed in a container. See page 2, under 2.3. CORPHEDRA brochure discloses a 5 mg/mL solution of ephedrine sulfate injection for Bolus Intravenous administration. The solution is in 9 mL of 5% dextrose or sodium chloride. See page 2, under 2.3. CORPHEDRA teaches that an appropriate dose of the 5 mg/mL solution is withdrawn prior to bolus intraveneous administration i.e teaches premixed product. Both Akovaz, Corphedra teach ephedrine sulfate solution to be sterile, and the pH to be adjusted with NaOH and/or acetic acid to 4.5-7.0 (p. 6, para 11). See page 6, under DESCRIPTION. Soppimat et al. teaches ephedrine solution can be prefilled in glass syringes for emergency administration and allow storage; Soppimat et al. also teaches that prefilled syringe will typically be sterilized using terminal sterilization. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have arrived at the instantly claimed ephedrine solution comprising sterile 5 mg/mL ephedrine sulfate, about 9 mg/mL NaCl, water, and having a pH range between 4.5-7, wherein the solution is prefilled in a glass syringe and sterilized using terminal sterilization, in view of Akovaz, CORPHEDRA brochures and Soppimat et al.  Akovaz, CORPHEDRA brochures teach preparing an ephedrine sulfate solution for injection at a concentration of 5 mg/mL by dilution of a sterile ephedrine sulfate solution with a 0.9% NaCl solution, having a pH range between 4.5 to 7; and Soppimat et al. teaches ephedrine solution can be prefilled in glass syringes for emergency administration and allow storage; Soppimat et al. also teaches that prefilled syringe will typically be sterilized using terminal sterilization. As Soppimat et al. teaches glass syringes to be suitable containers for injectable ephedrine solutions, it would have been prima facie obvious to have packaged the ephedrine sulfate solution of Akovaz and CORPHEDRA in a glass syringe and sterilized with a reasonable expectation of success, since Soppimat et al. also teaches that prefilled syringe will typically be sterilized using terminal sterilization.
-15-Applicant argues that “Each of these references expressly teaches that any prepared solution including 5 mg/mL ephedrine sulfate not immediately administered to a patient must be discarded- not packaged. Akovaz at § 16; Corphedra at § 16.” Applicant’s arguments have been considered, but not found persuasive. Akovaz at § 16; Corphedra at § 16 does not teach that the diluted ephedrine sulfate compositions prepared transiently in the syringe for administration must be discarded and not stored. It is pointed out that Akovaz and Corphedra references teach to store 50 mg/mL of ephedrine sulfate solution (I mL clear glass vial) supplied in carton until time of use and discard unused portion.  As discussed above, it would have been prima facie obvious to have packaged the sterile ephedrine sulfate solution of Akovaz and CORPHEDRA comprising 5 mg/mL ephedrine sulfate, about 9 mg/mL NaCl, water, and having a pH range between 4.5-7, in a glass syringe, with a reasonable expectation of success of employing the injectable ephedrine solutions for treating hypotension.	AaaAAaa
Applicant argues that “Soppimath fails to cure the deficiencies of Akovaz and Corphedra described above, at least because Soppimath does not teach or even suggest products having a packaged concentration of ephedrine sulfate at any concentration. Soppimath therefore also fails to teach or even suggest compositions comprising 5 mg/mL”. Applicant’s arguments have been considered, but not found persuasive. It is pointed out that Applicant is arguing against an individual reference when the rejection is based on combination of references as discussed above. Further, it has been well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to person of ordinary skill in the art. See M.P.E.P. § 2123. Soppimat et al. was employed for its teachings that pre-filled glass syringes containing pharmaceutical composition allow for emergency administration of drugs and allow storage of emergency drugs i.e Soppimat et al. teach advantage of using pre-filled glass syringes with drugs; Soppimat et al. also teaches that prefilled syringe will typically be sterilized using terminal sterilization. See abstract. The emergency medication can be ephedrine and prefilled glass syringe contains 5 mL or 10 mL of the emergency medication. See claims 15, 16, 17, 18. AKOVAZ and CORPHEDRA teaches that an appropriate dose of the sterile 5 mg/mL solution is withdrawn prior to bolus intraveneous administration/injection i.e teaches premixed product containing 5 mg/mL solution of ephedrine sulfate is withdrawn and placed in a container. Both Akovaz, Corphedra teach ephedrine sulfate solution to be sterile, and the pH to be adjusted with NaOH and/or acetic acid to 4.5-7.0 (p. 6, para 11). See page 6, under DESCRIPTION. As Soppimat et al. teaches glass syringes to be suitable containers for injectable ephedrine solutions, it would have been prima facie obvious to have packaged the ephedrine sulfate solution of Akovaz and CORPHEDRA in a glass syringe, with a reasonable expectation of success. As the ephedrine sulfate solution taught by Akovaz and CORPHEDRA is comprised of the same components, at the same or similar concentrations, and has a pH range that includes the instantly claimed range, the composition taught by Akovaz and CORPHEDRA appears to be the same as or very similar to the instantly claimed composition and will be stable. As Soppimat et al. teaches glass syringes to be suitable containers for injectable ephedrine solutions; and Soppimat et al. also teaches that prefilled syringe will typically be sterilized using terminal sterilization, it would have been prima facie obvious to have packaged the ephedrine sulfate solution comprising sterile 5 mg/mL ephedrine sulfate, about 9 mg/mL NaCl, water, and having a pH range between 4.5-7 taught by Akovaz and CORPHEDRA in a glass syringe and sterilizing with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to obtain or prepare a ready-to-use sterile solution of 5 mg/ml of ephedrine sulfate and place it in a glass syringe with reasonable expectation of success of employing the composition for treating hypotension-16- 	
Applicant argues that “all data disclosed in Soppimath would inescapably lead the person of ordinary skill away from preparing the claimed invention, or would at least cast any expectation that compositions comprising 5 mg/mL ephedrine sulfate might be stable when stored for extended periods of time into serious doubt. All data disclosed in Soppimath suggests that the claimed packaged compositions would likely not have the pH, ephedrine sulfate concentration, or purity parameters recited by the amended independent claims after storage at 250 C and 60% RH. For example, Soppimath reports a pH change of more than 0.5 pH units, active agent loss of more than 6%, and total impurity formation of more than 4% after just 2 months of storage at 25*C and 60% RH for a ready-to-use succinylcholine chloride composition in Becton Dickinson LLEC glass syringes. Soppimath at Table 2 (p. 5). After another month passed, the pH had drifted 0.6 pH units from the initial pH level, and the active agent concentration had decreased even further. Id. In contrast, the instant amended independent claims each specify that the composition has an ephedrine sulfate concentration within 5% of the initial ephedrine sulfate composition after storage at the same conditions for a significantly longer period of time (12 months) than disclosed in Soppimath (3 months).” Applicant’s arguments have been considered. It is pointed out that the compound in Soppimath is succinylcholine chloride (SCC) which is different from ephedrine sulfate and will behave differently on storage. Thus, one cannot compare the stability data for SCC with instant ephedrine sulfate. Further, regarding impurities, SCC which has two ammonium groups is getting converted to succinylmonocholine chloride (SMCC) i.e one ammonium group (changes in pH also results due to this); and the impurities that is referred in TABLE account for 4.9 % of SMCC; whereas instant ephedrine sulfate is different and will not behave the way SCC behaves on storage. Akovaz and CORPHEDRA  in view of Soppimat et al. renders obvious instant sterilized composition in a syringe, and the composition will contain ephedrine sulfate concentration within 5% of the packaged concentration, and a level of (+)- 1 S,2R-ephedrine not more than 0.5 %” as in claim 27; and will contain an ephedrine sulfate concentration within 5% of the packaged concentration” as in claim 33 after storage at 25°C and 60% relative humidity for 12 months or after storage at 40°C and 75% relative humidity for 6 months, since these are properties of the composition.
-17-
Applicant argues that “Soppimath fails to provide any stability data for ephedrine compositions of any concentration and with any counterion, let alone for ephedrine sulfate compositions having an initial concentration of 5 mg/mL specifically. To be clear, Soppimath does not state or even suggest that a composition having a packaged concentration of ephedrine sulfate of 5 mg/mL might be stable after storage at 250 C/60% RH or at 40* C/75% RH for any length of time.” Applicant’s arguments have been considered, but not found persuasive. It is pointed out that Applicant is arguing against an individual reference when the rejection is based on combination of references as discussed above. Soppimat et al. was employed for its teachings that pre-filled glass syringes containing pharmaceutical composition allow for emergency administration of drugs and allow storage of emergency drugs, see abstract; Soppimat et al. also teaches that prefilled syringe will typically be sterilized using terminal sterilization. The emergency medication can be ephedrine and prefilled glass syringe contains 5 mL or 10 mL of the emergency medication. See claims 15, 16, 17, 18. As Soppimat et al. teaches glass syringes to be suitable containers for injectable ephedrine solutions, it would have been prima facie obvious to have packaged the ephedrine sulfate solution comprising sterile 5 mg/mL ephedrine sulfate, about 9 mg/mL NaCl, water, and having a pH range between 4.5-7 taught by Akovaz and CORPHEDRA in a glass syringe with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to obtain or prepare a ready-to-use sterile solution of 5 mg/ml of ephedrine sulfate and place it in a glass syringe with reasonable expectation of success of employing the composition for treating hypotension. As the ephedrine sulfate solution taught by Akovaz and CORPHEDRA is comprised of the same components, at the same or similar concentrations, and has a pH range that includes the instantly claimed range, the composition taught by Akovaz and CORPHEDRA appears to be the same as or very similar to the instantly claimed composition and will be stable; and as Soppimat et al. teaches ephedrine solution can be prefilled in glass syringes for emergency administration and allow storage; Soppimat et al. also teaches that prefilled syringe will typically be sterilized using terminal sterilization. Thus, Akovaz and CORPHEDRA in view of Soppimat et al. renders obvious instant sterilized composition in a syringe, and the composition will be stable when stored in syringes at 25*C and 60% relative humidity for 12 months or at 40*C and 75% relative humidity for 6 months.
Ser. No. 17/381,770 Attorney Docket No. 98820-8001.US02 Applicant argues that “neither Akovaz nor Corphedra provide any storage or stability data for the composition prepared by withdrawing concentrated-19- ephedrine sulfate solution and diluting with saline before the step of injecting the patient. See, e.g., Akovaz at § 2; Corphedra at § 2. Instead, both of these references expressly instruct immediate use or destruction of the intermittently-prepared diluted composition. Akovaz at § 16; Corphedra at § 16. Soppimath does not teach syringes or single-use containers including ephedrine sulfate at any concentration, and also does not provide any storage or stability data for the disclosed compositions. See, e.g., Soppimath at pp. 5-7.” Applicant’s arguments have been considered, but not found persuasive as discussed above. Akovaz and CORPHEDRA in view of Soppimat et al. renders obvious instant sterilized composition in a syringe, and the composition will contain ephedrine sulfate concentration within 5% of the packaged concentration, and a level of (+)- 1 S,2R-ephedrine not more than 0.5 %” as in claim 27; and will contain an ephedrine sulfate concentration within 5% of the packaged concentration” as in claim 33 after storage at 25°C and 60% relative humidity for 12 months or after storage at 40°C and 75% relative humidity for 6 months, since these are properties of the composition
Applicant’s remarks that “the data disclosed in Soppimath strongly suggests that storage at the claimed conditions will cause the pH to drift quickly, and the active agent concentration to fall rapidly. See Soppimath at Table 2.” Applicant’s arguments have been considered. It is pointed out that the compound in Soppimath is succinylcholine chloride (SCC) which is different from ephedrine sulfate and will behave differently on storage. Thus, one cannot compare the stability data for SCC with instant ephedrine sulfate. Further, regarding impurities, SCC which has two ammonium groups is getting converted to succinylmonocholine chloride (SMCC) i.e one ammonium group (changes in pH also results due to this); and the impurities that is referred in TABLE account for 4.9 % of SMCC; whereas instant ephedrine sulfate is different and will not behave the way SCC behaves on storage.
Applicant argues that “assuming for argument only without admitting that the 5 mg/mL ephedrine sulfate compositions prepared intermittently by Akovaz and Corphedra have similar chemical constituents to the packaged, sterile compositions recited by the instant claims, the cited references not only fail to disclose any data related to long-term storage of compositions including 5 mg/mL ephedrine sulfate, but the cited references also strongly suggest to the person of ordinary skill that 5 mg/mL ephedrine sulfate compositions are unlikely to be stable. Both Akovaz and Corphedra expressly teach away from storing 5 mg/mL ephedrine sulfate compositions, instructing clinicians instead to destroy any diluted solution not immediately administered to a patient. Akovaz at §§ 2, 16; Corphedra at §§ 2, 16. Soppimath provides no disclosure or data that contradict such teachings.” Applicant’s arguments have been considered, but not found persuasive as discussed above. Akovaz and CORPHEDRA  in view of Soppimat et al. renders obvious instant sterilized composition in a syringe, and the composition will contain ephedrine sulfate concentration within 5% of the packaged concentration, and a level of (+)- 1 S,2R-ephedrine not more than 0.5 %” as in claim 27; and will contain an ephedrine sulfate concentration within 5% of the packaged concentration” as in claim 33 after storage at 25°C and 60% relative humidity for 12 months or after storage at 40°C and 75% relative humidity for 6 months, since these are properties of the composition.
Applicant argues that “the Office fails to point to even a scintilla of evidence in the art of record from which a person of ordinary skill might reasonably conclude that syringes or single-use containers including a composition having a packaged concentration of ephedrine sulfate of 5 mg/mL might be stable when stored over time. Nor could the Office provide such evidentiary citations, because all data and disclosures found in the cited references strongly suggests that compositions having 5 mg/mL ephedrine sulfate will degrade beyond the claimed ranges, and that the pH of the packaged compositions will drift outside of the claimed ranges. See Soppimath at Table 2. See also Akovaz at § 16; Corphedra at § 16”. Applicant’s arguments have been considered, but not found persuasive. Akovaz at § 16; Corphedra at § 16 does not teach that the syringes must not be stored for later use. It is pointed out that Akovaz and Corphedra references teach to store 50 mg/mL of ephedrine sulfate solution (I mL clear glass vial) supplied in carton until time of use and discard unused portion. Further, it is pointed out that the compound in Soppimath is succinylcholine chloride (SCC) which is different from ephedrine sulfate and will behave differently on storage. Thus, one cannot compare the stability data for SCC with instant ephedrine sulfate. Further, is also pointed out that instant claim 27 does not recite any pH or changes in pH; claim 33 does not recite any initial pH. Akovaz and CORPHEDRA  in view of Soppimat et al. renders obvious instant sterilized composition in a syringe, and the composition will contain ephedrine sulfate concentration within 5% of the packaged concentration, and a level of (+)- 1 S,2R-ephedrine not more than 0.5 %” as in claim 27; and will contain an ephedrine sulfate concentration within 5% of the packaged concentration” as in claim 33 after storage at 25°C and 60% relative humidity for 12 months or after storage at 40°C and 75% relative humidity for 6 months, since these are properties of the composition.
Applicant argues that “all data found in Soppimath expressly teaches that ready-to-use compositions in glass syringes fail to survive storage at 25° C for more than a few weeks. Soppimath discloses, as a representative example, glass syringes including 20 mg/mL succinylcholine chloride, sodium chloride, and water for injection- adjusted to pH 3.6 with hydrochloric acid or sodium hydroxide. Soppimath at Examples 1-2. When stored at 250 C and 60% RH, these compositions lost more than 6% of the active agent to degradation, experienced a pH drift of 0.6 pH units, and spawned more than 4% total impurities after just 2 months. Id. at Example 2. Soppimath provides no data or qualitative description for ephedrine compositions suggesting that ephedrine compositions perform differently.” Applicant’s arguments have been considered. It is pointed out that the compound in Soppimath is succinylcholine chloride (SCC) which is different from ephedrine sulfate and will behave differently on storage. Thus, one cannot compare the stability data for SCC with instant ephedrine sulfate. Further, regarding impurities, SCC which has two ammonium groups is getting converted to succinylmonocholine chloride (SMCC) i.e one ammonium group (changes in pH also results due to this); and the impurities that is referred in TABLE account for 4.9 % of SMCC; whereas instant ephedrine sulfate is different and will not behave the way SCC behaves on storage.
Applicant remarks that “One American physician suggested in a letter to the Anesthesia Patient Safety Foundation (ASPF) that a hospital pharmacy might consider preparing "batch sealed 10 mL syringes of ... ephedrine 5 mg/mL," but expressly noted that such prediluted syringes (a) must be stored at refrigerated conditions and, even then, (b) would only be "good for 7 days after preparation." Roth, "Hospital Pharmacy May Help in Meeting…….” have been considered. Applicant has to provide the reference for Examiner to consider.
	Applicant’s arguments regarding Long-Felt need have been considered. Akovaz and CORPHEDRA  in view of Soppimat et al. renders obvious instant sterilized composition in a syringe, and the composition will contain ephedrine sulfate concentration within 5% of the packaged concentration, and a level of (+)- 1 S,2R-ephedrine not more than 0.5 %” as in claim 27; and will contain an ephedrine sulfate concentration within 5% of the packaged concentration” as in claim 33 after storage at 25°C and 60% relative humidity for 12 months or after storage at 40°C and 75% relative humidity for 6 months, since these are properties of the composition.

Response to Non-Final Office Action 
Response to Non-Final Office Action
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-24, 27-39, 40 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 35-50 of US Application No. 17/738,557. Although the claims at issue are not identical, they are obvious over each other because the present invention is drawn to a ready-to-use composition comprising a syringe containing a sterilized composition comprising 5 mg/mL ephedrine sulfate, 9 mg/mL sodium chloride, no preservative and water. The claims of '557 are drawn to a method of administering the ready-to-use composition comprising 5 mg/mL ephedrine sulfate, 9 mg/mL sodium chloride, no preservative and water. It would have been obvious to obtain instant composition because ‘557 teaches such as composition.
Regarding the recitations that the pharmaceutical product having, after storage at 25°C and 60% relative humidity for 12 months or after storage at 40°C and 75% relative humidity for 6 months "an ephedrine sulfate concentration within 5% of the packaged concentration, and a bacterial endotoxin level not more than 7 EU/mq” in claim 21; the pharmaceutical product having, after storage at 25°C and 60% relative humidity for 12 months or after storage at 40°C and 75% relative humidity for 6 months "an ephedrine sulfate concentration within 5% of the packaged concentration”, and a level of (+)- 1 S,2R-ephedrine not more than 0.5 %” in claim 27; the packaged ready-to-use single-use container having, after storage at 25°C and 60% relative humidity for 12 months or after storage at 40°C and 75% relative humidity for 6 months "an ephedrine sulfate concentration within 5% of the packaged concentration” in claim 33; ‘557 renders obvious instant sterilized composition in a syringe, and the composition will contain ephedrine sulfate concentration within 5% of the packaged concentration, and bacterial endotoxin level not more than 7 EU/mg as in instant claim 21; and will contain ephedrine sulfate concentration within 5% of the packaged concentration, and a level of (+)- 1 S,2R-ephedrine not more than 0.5 %” as in claim 27; and will contain an ephedrine sulfate concentration within 5% of the packaged concentration as in claim 33 after storage at 25°C and 60% relative humidity for 12 months or after storage at 40°C and 75% relative humidity for 6 months, since these are properties of the composition.
Regarding the recitation that the pharmaceutical product of claim 33 wherein “the shelf-stable sterilized pharmaceutical composition has, after storage at 25 °C and 60% relative humidity for 12 months or after storage at 40 °C and 75% relative humidity for 6 months, a particulate matter level of not more than 6,000 particles having a size greater than or equal to 10 µm” in claim 40, ‘557 renders obvious instant sterilized composition in a syringe, and the composition will contain after storage at 25 °C and 60% relative humidity for 12 months or after storage at 40 °C and 75% relative humidity for 6 months, a particulate matter level of not more than 6,000 particles having a size greater than or equal to 10 µm, since these are properties of the composition.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Prior Art Made of Record:
US "20050021092"…para [0279]-[280], ephedrine sulfate;
US 20130123298 A1, ephedrine, 5 mg/mL.



Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shobha Kantamneni, Ph.D whose telephone number is 571-272-2930.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627